Title: Enclosure: Account of Flour Shipped by Thomas M. Randolph & Company, [ca. 12 March 1816]
From: Thomas M. Randolph & Company
To: Jefferson, Thomas,Gibson, Patrick


            
              ca. 12 Mar. 1816
            
            flour sent by Colo T. M. Randolph & T. E. Randolph to mr Gibson on account of Th:J.
            
              
                
                
                
                Barrels
                
              
              
                1814.
                Oct.
                30.
                24.
                by
                T. E. Randolph’s boat.
              
              
                1815.
                Jan.
                18.
                50.
                
                Wm Johnson’s
              
              
                Feb
                Feb.
                18.
                52.
                
                T. E. Randolph’s
              
              
                
                
                27.
                60.
                
                Wm Johnson’s
              
              
                
                Mar.
                8.
                15.
                
                Shifflet’s
              
              
                
                
                10.
                56.
                
                Wm Johnson’s
              
              
                
                May.
                10.
                66.
                
                Colo T. M. Randolph’s
              
              
                
                
                26.
                60.
                
                John Pierce’s
              
              
                
                June
                2.
                20.
                
                Colo T. M. Randolph’s
              
              
                
                
                
                403.
                
                
              
              
                
                Aug. 1
                
                
              
              
                1816
                Jan.
                6.
                20.
                by
                Gilmer’s boat.
              
              
                
                
                8.
                5.
                
                do
              
              
                
                
                9.
                15.
                
                do
              
              
                
                
                17.
                62.
                
                T. E. R. & Wm Johnson’s
              
              
                
                
                18.
                60.
                
                Carver’s
              
              
                
                Feb.
                20.
                52.
                
                T. E. R. & Wm Johnson’s
              
              
                
                
                
                214.
                
                
              
              
                
                
                
                
                
                
              
              
                
                
                
                67.
                sent the last year & now to be delivered
              
              
                
                
                
                684
                
              
            
          